UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-54233 Great American Energy, Inc. (Exact name of registrant as specified in its charter) Delaware 20-8602410 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 999 18th Street, Suite 3000 Denver, Colorado 80202 (Address of Principal Executive Offices) (303) 952-0455 (Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yesþ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No ¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ As of May 7, 2013, there were 89,360,030 shares issued and outstanding of the registrant’s common stock. Table of Content INDEX PART I — FINANCIAL INFORMATION Item 1. Condensed Unaudited Financial Statements 3 Item 2. Management’s Discussion and Analysis or Plan of Operation 4 Item 3. Quantitative and Qualitative Disclosure about Market Risk 8 Item 4. Controls and Procedures 8 PART II — OTHER INFORMATION Item 1. Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Mine Safety Disclosures 9 Item 5. Other Information 9 Item 6. Exhibits. 10 2 Table of Content PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Balance Sheets as of March 31, 2013 (unaudited) and December 31, 2012 F-1 Condensed Statements of Operations for the three months ended March 31, 2013 and 2012 and the period from June 29, 2012, entrance into exploration stage, to March 31, 2013 (unaudited) F-2 Condensed Statements of Cash Flows for the three months ended March 31, 2013 and 2012 and the period from June 29, 2012, entrance into exploration stage, to March 31, 2013 (unaudited) F-3 Notes to Condensed Financial Statements (unaudited) F-4 3 Table of Content GREAT AMERICAN ENERGY, INC. (formerly Southern Bella, Inc.) (An Exploration Stage Company) CONDENSED BALANCE SHEETS (Unaudited) ASSETS March 31, December 31, CURRENT ASSETS Cash $ $ Prepaid expenses 5,678 Total current assets 28,096 OTHER ASSETS Mineral property options TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Accounts payable – related party Total current liabilities 23,878 STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $0.000001 par value, 20,000,000 authorized, none issued and outstanding — — Common stock, $0.000001 par value, 1,000,000,000 shares authorized, 89,299,270 issued and outstanding at March 31, 2013 and 88,833,334 issued and outstanding at December 31, 2012, respectively 89 89 Additional paid in capital 1,672,009 Deficit accumulated during exploration stage ) ) Accumulated earnings (deficit) ) ) Total stockholders' equity (deficit) 484,218 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these condensed financial statements. F-1 Table of Content GREAT AMERICAN ENERGY, INC. (formerly Southern Bella, Inc.) (An Exploration Stage Company) CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three months ended March 31, Period From June 29, 2012, Entrance Into Exploration Stage, To March 31, REVENUE $
